IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00218-CV

TROY M. FRANKS
AND EUDORA FRANKS,
                                                            Appellants
v.

WESLEY RODERICK HOVEY
AND LINDA MARIE HOVEY,
                                                            Appellees



                          From the 278th District Court
                              Leon County, Texas
                            Trial Court No. O-15-143


                    REFERRAL TO MEDIATION ORDER


       The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§

154.001-154.073. The policy behind ADR is stated in the statute: “It is the policy of this

state to encourage the peaceable resolution of disputes . . . and the early settlement of

pending litigation through voluntary settlement procedures.” Id. § 154.002. Mediation
 is a form of ADR.   Mediation is a mandatory but non-binding settlement conference,

 conducted with the assistance of a mediator. Mediation is private, confidential, and

 privileged.

        We find that this appeal is appropriate for mediation. See id. § 154.021(a).

        Further, the Court assigns Hon. Robert Stem as the mediator for this

 proceeding. His address and contact information are as follows:

                                       Hon. Robert Stem
                                         108 Bridge St.,
                                      Marlin, Texas 76661
                                         (254) 214 4401
                                     rstemfalls@gmail.com

        Mediation must occur within 60 days from the date of this Order.

        No less than seven calendar days before the first scheduled mediation session,

 each party must provide the mediator and all other parties with an information sheet

 setting forth the party’s positions about the issues that need to be resolved. At or

 before the first session, all parties must produce all information necessary for the

 mediator to understand the issues presented. The mediator may require any party to

 supplement the information required by this Order.

        Named parties must be present during the entire mediation process, and each

 party that is not a natural person must be represented by an employee, officer, agent,

 or representative with authority to bind the party to settlement.


Franks v. Hovey                                                                        Page 2
        Immediately after mediation, the mediator must advise this Court, in writing,

 only that the case did or did not settle and the amount of the mediator’s fee paid by each

 party. The mediator’s fees will be taxed as costs. Unless the mediator agrees to mediate

 without fee, the mediator must negotiate a reasonable fee with the parties, and the

 parties must each pay one-half of the agreed-upon fee directly to the mediator.

        Failure or refusal to attend the entire mediation as scheduled may result in the

 imposition of sanctions, as permitted by law.

        Any objection to this Order must be filed with this Court and served upon all

 parties within ten days after the date of this Order, or it is waived.

        We refer this appeal to mediation.

        The appeal and all appellate deadlines are suspended as of the date of this

 Order. The suspension of the appeal is automatically lifted when the mediator’s report

 to the Court is received. If the matter is not resolved at mediation, any deadline that

 began to run and had not expired by the date of this Order will begin anew as of the

 date the mediator’s report to the Court is received. Any document filed by a party

 after the date of this Order and prior to the filing of the mediator’s report will be

 deemed filed on the same day, but after, the mediator’s report is received.




                                                 PER CURIAM


Franks v. Hovey                                                                       Page 3
Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Referred to mediation
Order issued and filed April 28, 2021
RWR




Franks v. Hovey                         Page 4